  Case 1:21-mj-00289-RT Document 1 Filed 03/08/21 Page 1 of 8               PageID #: 1



                                                                      FILED IN THE
JUDITH A. PHILIPS                                            UNITED STATES DISTRICT COURT
                                                                   DISTRICT OF HAWAII
Acting United States Attorney                                        Mar 08, 2021
                                                               Michelle Rynne, Clerk of Court
District of Hawaii

MICAH SMITH
Assistant U.S. Attorney
Room 6100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958
Email: Micah.Smith@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA


                    IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,                )   MAG. NO. 21-0289 RT
                                         )
                      Plaintiff,         )   CRIMINAL COMPLAINT;
                                         )   AFFIDAVIT IN SUPPORT OF
               v.                        )   CRIMINAL COMPLAINT
                                         )
NICHOLAS A. CARIGNAN,                    )
                                         )
                      Defendant.         )
                                         )



                              CRIMINAL COMPLAINT

      I, the undersigned complainant, being duly sworn, state the following is true

and correct to the best of my knowledge and belief:
     Case 1:21-mj-00289-RT Document 1 Filed 03/08/21 Page 2 of 8        PageID #: 2




                                        Count 1
                Possession with Intent to Distribute Methamphetamine
                     (21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A))

        From a precise date unknown, but by at least on or about December 4, 2019,

within the District of Hawaii, within the District of Hawaii, NICHOLAS A.

CARIGNAN, the defendant, did knowingly and intentionally possess with intent to

distribute 50 grams or more of methamphetamine, its salts, isomers, or salts of its

isomers, a Schedule II controlled substance.

        All in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(A).



                                      Count 2
                         Felon in Possession of Ammunition
                       (18 U.S.C. §§ 922(g)(1) and 924(a)(2))

        From a precise date unknown, but by at least on or about December 4, 2019,

within the District of Hawaii, NICHOLAS A. CARIGNAN, the defendant, having

previously been convicted of a crime punishable by imprisonment for a term

exceeding one year, and knowing that he had been convicted of such a crime, did

knowingly possess ammunition, namely, approximately seven rounds of .40 caliber

//

//

//
                                           2
  Case 1:21-mj-00289-RT Document 1 Filed 03/08/21 Page 3 of 8       PageID #: 3




ammunition, said ammunition having been previously shipped and transported in

interstate and foreign commerce.

      DATED: March~ 202 1, at Honolulu, Hawaii.


                                            d-/U
                                            MICHAEL LESKO
                                            Special Agent, DEA


Sworn to under oath before me telephonically, and attestation acknowledged
pursuant to Fed. R. Crim. P. 4. 1(b)(2), on March, ~ 202 a, at Honolulu, Hawaii.




                            Andrade
                           Rom A. Trader
                           United States Magistrate Judge




                                        3
  Case 1:21-mj-00289-RT Document 1 Filed 03/08/21 Page 4 of 8         PageID #: 4




           AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

      MICHAEL LESKO, after being duly sworn, deposes and states as follows:

      1.     I am a Special Agent with the U.S. Drug Enforcement Administration

(“DEA”) and am currently assigned to DEA Enforcement Group One in Honolulu,

HI. I have been employed as a DEA Special Agent since July 2020. In the course

of my work, I investigate violations of federal drug trafficking laws. I am an

investigative or law enforcement officer of the United States within the meaning of

Title 18, United States Code, Section 2510(7), in that I am empowered by law to

conduct investigations of and make arrests for federal felony offenses.

      2.     I have utilized informants to investigate drug trafficking. Through

informant interviews, and extensive debriefings of individuals involved in drug

trafficking, I have learned about the manner in which individuals and organizations

distribute controlled substances. I have also relied upon informants to obtain

controlled substances from dealers, and have received training in undercover

purchases of controlled substances.

      3.     The information contained in this affidavit is based on my training

and experience, my personal knowledge of the investigation, and discussions with

other law enforcement personnel. This affidavit is intended only to establish

sufficient probable cause to conclude that the defendant referenced above
    Case 1:21-mj-00289-RT Document 1 Filed 03/08/21 Page 5 of 8        PageID #: 5




committed the aforementioned offense. This affidavit does not set forth all of my

knowledge about this matter.

       4.    As set forth below, I believe there is probable cause to conclude that

on December 4, 2019, NICHOLAS A. CARIGNAN, the defendant, possessed with

intent to distribute 50 grams or more of methamphetamine.

                               PROBABLE CAUSE

       5.    In or about December 2019, the DEA arrested an individual who was

in possession of distribution-weight methamphetamine (“CS-1”).1 CS-1 identified

a photograph of NICHOLAS A. CARIGNAN, the defendant, as the person who

had supplied that methamphetamine to CS-1.

       6.    On or about December 4, 2019, under the supervision of the DEA,

CS-1 made a telephone call to NICHOLAS A. CARGINAN, the defendant, and

arranged to purchase approximately two pounds (approximately 906 grams) of

methamphetamine at a location in Honolulu, Hawaii.

       7.    In the late evening of December 4, 2019, NICHOLAS A.

CARIGNAN, the defendant, drove the area in which he had agreed to meet CS-1.

DEA personnel approached CARIGNAN while he was still in his vehicle and

placed him under arrest. CARIGNAN’s vehicle was searched, resulting in the



1
  CS-1 had exposure for federal drug crimes and cooperated with law enforcement
in hope of receiving leniency at sentencing.

                                         2
  Case 1:21-mj-00289-RT Document 1 Filed 03/08/21 Page 6 of 8          PageID #: 6




seizure of two zip-lock style bags containing a crystalline substance resembling

crystal methamphetamine.

      8.     After his arrest, NICHOLAS A. CARIGNAN, the defendant, admitted

to having stored additional crystal methamphetamine in a residence in Honolulu,

Hawaii (the “Residence”). CARIGNAN consented to a search of the Residence,

which resulted in the seizure of 15 transparent zip-lock style bags containing a

crystalline substance resembling crystal methamphetamine.

      9.     The substances obtained from NICHOLAS A. CARIGNAN, the

defendant, and from the Residence were sent to the DEA laboratory for testing.

The laboratory results show that the substances seized from CARIGNAN’s

residence contain approximately 5,709 grams, or approximately 12 pounds, of pure

methamphetamine.

      10.    In addition to the above-described methamphetamine, DEA personnel

recovered a Polymer80 pistol (colloquially referred to as a “ghost gun”) and a

magazine containing approximately seven rounds of .40 caliber ammunition from

the Residence. The “ghost gun” had an apparent Glock auto switch affixed to the

slide, which from my training and experience is a device used to convert a pistol

into an automatic weapon. After the agents recovered the firearm, NICHOLAS A.

CARIGNAN, the defendant, confirmed that the firearm belonged to him.




                                         3
    Case 1:21-mj-00289-RT Document 1 Filed 03/08/21 Page 7 of 8       PageID #: 7




       11.    An ATF Nexus Special Agent has indicated that the above-referenced

.40 caliber ammunition were not manufactured in the state of Hawaii, meaning that

they must have traveled across state lines before coming into the possession of

NICHOLAS A. CARIGNAN, the defendant. Moreover, I believe there is probable

cause to conclude that CARIGNAN was, and knew he was, a convicted felon at the

time he possessed that ammunition. By the time he possessed the ammunition,

CARIGNAN had two prior felony convictions in state court. In particular, on

November 27, 2013, CARIGNAN was found guilty, as a result of no contest pleas,

of Place to Keep Pistol or Revolver (HRS § 134-0025), a Class B Felony, and

Reckless Endangering 1 (HRS § 707-0713), a Class C Felony, and sentenced to

concurrent terms of five years of probation. The electronic docket for the firearm

case indicates that CARIGNAN pleaded no contest “VOLUNTARILY,

KNOWINGLY, & WITH THE FULL UNDERSTANDING OF THE NATURE

OF THE CHARGES & THE CONSEQUENCE OF HER [sic] PLEAS . . . .”

Docket # 53, Case ID 1PC131000170, State of Hawaii vs. Nicholas A Carignan

(First Circuit).

       12.    More recently, on or about March 4, 2021, an individual (“CS-2”) was

arrested and identified CARIGNAN as his/her supplier of methamphetamine.2

Under the direction of the DEA, CS-2 made a consensually recorded call to

2
  CS-2 has exposure for federal drug crimes and cooperated with law enforcement
in hope of receiving leniency at sentencing.

                                         4
   Case 1:21-mj-00289-RT Document 1 Filed 03/08/21 Page 8 of 8          PageID #: 8




CARIGNAN and offered to pay back CARGINAN for money CS-2 owed

CARIGNAN. CS-2 also sought to purchase additional methamphetamine from

CARIGNAN. CARIGNAN responded, in substance and in part, that he did not

want to discuss these matters by phone but wou ld speak to CS-2 when they met in

person. CARIGNAN subsequently refused to meet, however, and stopped

responding to calls.

                                  CONCLUSION

      13.    Based on the foregoing facts, I respectfully subm it that probable cause

exists to believe that NICHOLAS A. CARIGNAN, the defendant, comn1itted the

aforementioned offenses.

                                           Respectfully submitted,

                                            ~ -/& ,
                                           MICHAEL LESKO
                                           Special Agent, DEA

This Criminal Complaint and Affidavit in suppo11 thereof were presented to,
approved by, and probable to believe that the defendant above-named committed
the charged crime found to exist by the undersigned Judicial Officer at 4:14 p.m . on
March     8    , 2021.

Sworn to under oath before me telephonicaJly, and attestation acknowledged
pursuant to Fed. R. Crim. P. 4.1 (b)(2), on March 8     , 202 1, at Honolulu,
Hawaii.



                            Andrade
                           Rom A. Trader
                           United States Magistrate Judge


                                          5
